             Case 1:18-cr-00327-JPO Document 77 Filed 04/23/20 Page 1 of 1


                                  ANTHONY L. RICCO


                                     ATTORNEY AT LAW
                                   20          VESEY          STREET      •        SUITE       400
NEW YORK, NEW YORK 10007
                                                               Granted.
                                                               Sentencing is hereby adjourned to July
                                        TEL                        (212)                  791-3919
FAX (212) 964-2926
                                        tonyricco@aol.com
                                                               28, 2020, at 10:00 a.m.
Steven Z. Legon                                                  So ordered.
OJ Counsel                                                       April 23, 2020


April 23, 2020

BY E.C.F.

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:    United States v. Jesus Miguel Matos, Docket. No.         18 C r. 327 OPO)

Dear Judge Oetken:

       Defense counsel respectfully submits this letter motion requesting that the sentencing
of the defendant, Jesus Miguel Matos, which is presently scheduled for Tuesday, April
28, 2020, be adjourned for ninety days.

       This application is being made as a result of the Covid-19 pandemic, which              has
prevented defense counsel from meeting with the defendant, Jesus Miguel Matos,                  at
the Westchester County Jail prior to sentencing, for the purpose of reviewing                  the
Presentence Investigation Report (PSR) and obtaining information required to prepare           the
defendant's sentencing submission.

        Defense counsel has discussed this application with the government, which has no
objection.

        Thank you for your consideration of this application. If there are any questions, or if
additional information is required, please contact me at your Honor's convenience.

                                              Respectfully,
                                              A� i. rRm
                                              Anthony L. Ricco


cc:     A.U.S.A. Nicolas Roos (By E.C.F.)
        A.U.S.A. Juliana Murray (By E.C.F.)
